Citation Nr: 1101335	
Decision Date: 01/11/11    Archive Date: 01/20/11

DOCKET NO.  07-14 888	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for multiple joint arthritis 
and myalgia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The Veteran had active service from November 1944 to July 1945.

This appeal to the Board of Veterans Appeals (Board) arises from 
a June 2005 rating action that denied service connection for 
multiple joint arthritis and myalgia.  

By decision of May 2010, the Board remanded the service 
connection issue on appeal to the RO for further development of 
the evidence and for due process development.

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 
2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  The VA will notify the 
appellant if further action is required.


REMAND

Considering the record in light of the duties imposed by the 
Veterans Claims Assistance Act of 2000 (VCAA) (38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010)) and the Court's decision, the 
Board finds that all notice and development action needed to 
render a fair decision on the claim on appeal has not been 
accomplished.

A remand by the Board confers upon a veteran, as a matter of law, 
the right to compliance with the remand instructions, and imposes 
upon the VA a concomitant duty to ensure compliance with the 
terms of the remand.  See Stegall v. West,        11 Vet. App. 
268, 271 (1998).  

The Veteran contends that he suffers from multiple joint 
arthritis and myalgia that is proximately due to or the result of 
his service-connected residuals of rheumatic fever.

Under the applicable criteria, service connection may be granted 
for disability that is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2010).  See also Harder v Brown, 5 Vet. App. 183, 187-89 (1993).  
Allen v. Brown, 7 Vet. App. 439, 448 (1995), holds that 38 C.F.R. 
§ 3.310(a) authorizes a grant of service connection not only for 
disability caused by a service-connected disability, but for the 
extent of additional disability resulting from aggravation of a 
non-service-connected disability by a service-connected one.

In May 2010, the Board remanded the issue on appeal to the RO 
afford the Veteran a VA examination and to obtain medical 
opinions, accompanied by a discussion of the clinical evidence on 
file in the claims folder, and a clear explanation of the reasons 
and bases for the opinions provided.  The Veteran was afforded 
such examination in October 2010 at the Iowa City, Iowa VA 
Medical Center (VAMC) by P. J. Cantagallo, M.D., and the 
physician rendered opinions for the record with respect to the 
matters of whether the veteran's service-connected rheumatic 
fever caused the veteran's multiple joint arthritis and myalgia.  
However, Dr. Cantagallo did not discuss the matter of whether the 
veteran's non-service-connected multiple joint arthritis and 
myalgia was aggravated by the service-connected rheumatic fever. 

Where the record does not adequately reveal the current state of 
a disability, the fulfillment of the duty to assist includes 
providing a thorough and contemporaneous medical examination that 
considers the claimant's prior medical examinations and 
treatment.  See Floyd v. Brown, 9 Vet. App. 88, 93 (1996); 
Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994).  Inadequate 
medical evaluation frustrates judicial review.  Hicks v. Brown, 8 
Vet. App. 417, 422 (1995).  Under the circumstances, the Board 
finds that this case must thus be remanded to the RO to obtain a 
supplemental statement from Dr. Cantagallo to resolve the 
secondary service connection issue on appeal.  The RO is advised 
that a new examination of the Veteran is not necessary unless Dr. 
Cantagallo is unable to furnish the additional information 
without another examination of the Veteran, or Dr. Cantagallo is 
unavailable, and a new examination by another examiner is 
necessary.  

If another VA examination of the Veteran is needed, he is hereby 
advised that failure to report for such examination, without good 
cause, may result in denial of the claim.  See 38 C.F.R. § 3.655 
(2010).  Examples of good cause include, but are not limited to, 
the illness or hospitalization of the claimant and death of an 
immediate family member.  Id.  If the Veteran does not report for 
any scheduled examination, the RO must obtain and associate with 
the claims folder a copy of any notice of the date and time of 
the examination sent to him by the VA medical facility at which 
it was to have been conducted.

The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific action 
requested on remand does not relieve the RO of the responsibility 
to ensure full compliance with the VCAA and its implementing 
regulations.  Hence, in addition to the action requested above, 
the RO should also undertake any other development and/or 
notification action deemed warranted by the VCAA prior to 
readjudicating the claim on appeal.

Accordingly, this case is hereby REMANDED to the RO for the 
following action:

1.  The RO should return the claims folder 
to P. J. Cantagallo, M.D., at the Iowa City 
VAMC for a detailed medical statement to 
supplement her prior October 2010 
examination report in the veteran's case.  

Dr. Cantagallo should review the evidence 
in the claims folder and render an opinion 
for the record as to whether it is at 
least as likely as not (i.e., there is at 
least a 50% probability), or is not at 
least as likely as not (i.e., there is 
less than a 50% probability) that any 
multiple joint arthritis and myalgia has 
been aggravated by the veteran's service-
connected rheumatic fever.  If aggravation 
of any non-service-connected multiple joint 
arthritis and myalgia by the service-
connected rheumatic fever is found, the 
doctor should attempt to quantify the 
degree of additional multiple joint 
arthritis and myalgia disability resulting 
from the aggravation.     

In rendering this supplemental statement, 
Dr. Cantagallo should provide a detailed 
discussion of the veteran's documented 
medical history and assertions, as 
appropriate, and set forth the complete 
rationale for the conclusions and opinions 
reached in a printed (typewritten) report.

2.  If Dr. Cantagallo is unavailable or 
unable to render the requested supplemental 
statement and opinions without examining 
the Veteran, the RO should arrange for him 
to undergo such examination.  If the 
examination is conducted by an examiner 
other than Dr. Cantagallo, the claims 
folder must be made available to the 
medical professional designated to examine 
the Veteran, and the examination report 
should include discussion of his documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished, and all clinical findings 
should be reported in detail.  The RO 
should request the examiner to respond to 
the questions posed in paragraph #1 of this 
Remand Order (as indicated above), and 
provide a complete rationale for the 
conclusions reached in a printed 
(typewritten) report.  

3.  If the Veteran fails to report for any 
scheduled examination, the RO must obtain 
and associate with the claims folder a copy 
of any notice of the date and time of the 
examination sent to him by the VA medical 
facility at which it was to have been 
conducted, and apply the provisions of 
38 C.F.R. § 3.655, as appropriate.

4.  To help avoid future Remand, the RO 
must ensure that all requested development 
action has been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West,        11 Vet. App. 
268, 271 (1998).  
   
5.  After completing the requested action, 
and any additional notification and/or 
development deemed warranted, the RO should 
readjudicate the claim on appeal in light 
of all pertinent evidence and legal 
authority.             
 
6.  If the benefit sought on appeal remains 
denied, the RO must furnish the Veteran and 
his representative an appropriate 
Supplemental Statement of the Case that 
includes clear reasons and bases for all 
determinations, and affords them the 
appropriate time period for response before 
the claims folder is returned to the Board 
for further appellate consideration.

The purpose of this REMAND is to afford due process; it is not 
the Board's intent to imply whether the benefit requested should 
be granted or denied.  The Veteran needs take no action until 
otherwise notified, but he may furnish additional evidence and/or 
argument during the appropriate timeframe.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 
108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
U.S. Court of Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).


_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2010).

